UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 03-6572



In Re:   KELVIN ANDRE SPOTTS,

                                                          Petitioner.




         On Petition for Writ of Mandamus.    (CA-00-647-3)


Submitted:   June 10, 2003                   Decided:   June 25, 2003


Before NIEMEYER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Kelvin Andre Spotts, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kelvin Andre Spotts petitions for a writ of mandamus, alleging

the district court has unduly delayed acting on his motion to

compel partial summary judgment and to grant partial summary

judgment on his underlying 28 U.S.C. § 2255 (2000) motion.       He

seeks an order from this court directing the district court to act.

We find there has been no undue delay in the district court.

Accordingly, although we grant leave to proceed in forma pauperis,

we deny the petition for a writ of mandamus.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                    PETITION DENIED




                                2